OVERTON, Justice.
We have for review Walton Dodge Chrysler-Plymouth Jeep & Eagle, Inc. v. H.C. Hodges Cash & Carry, Inc., 679 So.2d 827 (Fla. 1st DCA 1996), which conflicts with Hastings v. Demming, 682 So.2d 1107 (Fla. 2d DCA 1996). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
*763In the instant ease, the district court held that the trial court erred in denying a motion for summary judgment asserting worker’s compensation immunity. The order denying summary judgment did not contain findings of fact and, consequently, did not conclusively and finally establish Walton Dodge’s entitlement to worker’s compensation immunity.
In Hastings v. Demming, 694 So.2d 718 (Fla.1997), we addressed the issue of whether an appellate court has jurisdiction under Florida Rules of Appellate Procedure 9.130(a)(3)(C)(vi) to review a non-final order denying a motion for summary judgment asserting worker’s compensation immunity when the order does not conclusively and finally determine a party’s entitlement to such immunity. Therefore, we quash the decision of the district court in the instant case to the extent that it is inconsistent with Hastings and remand for further appropriate action.
It is so ordered.
KOGAN, C.J., and SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.